Citation Nr: 0918386	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  99-24 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic arthritis of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In May 1998, the RO assigned an increased rating 
to 20 percent for the Veteran's right hip disability; 
effective from January 29, 1998.  In December 2001 the RO 
assigned an increased rating to 30 percent, effective from 
July 25, 2001; a date the RO interpreted as the date of a new 
claim for increase.  

A video conference hearing before an Acting Veterans Law 
Judge in April 2004.  The Board remanded the appeal for 
additional development in December 2004.  

In October 2006, the Board increased the rating to 30 percent 
prior to July 25, 2001, and denied an evaluation in excess of 
30 percent from July 25, 2001.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2007, the Court granted a Joint 
Motion to Vacate that part of the decision which denied an 
evaluation in excess of 30 percent, and Remand the October 
2006 Board decision for additional development.  
Subsequently, the Board remanded the claim for further 
development in March 2008.

In January 2009, the Veteran testified at another video-
conference hearing before an Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 
30 percent disabling for post-traumatic arthritis of the 
right hip.

In the Veteran's testimony before the undersigned Acting 
Veterans Law Judge in January 2009, he reported that his 
right hip had been evaluated by his VA primary care physician 
in December 2008 at the VA Medical Center in New Orleans, 
Louisiana.  The Board notes no VA treatment records, dated 
after December 2004, have been associated with the claims 
folder.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008). In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the AMC should attempt to obtain the VA clinical records 
pertaining to treatment for the Veteran's right hip condition 
that are dated since December 2004, including the report of 
evaluation and treatment dated in December 2008.

The most recent VA examination evaluating the Veteran's right 
hip was performed in May 2008.  Since that time, in the 
Veteran's testimony before the undersigned Acting Veterans 
Law Judge in January 2009, he reported that his right hip 
condition had become more severe.  The Veteran stated that 
when he was treated in December 2008 his physician increased 
his pain medication for his right hip condition.  As such, 
the Board has no discretion and must remand this matter to 
afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his right hip condition.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since December 2004.  Any additional 
pertinent records identified by the 
Veteran during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the Veteran, and associated with the 
claims file

2.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of posttraumatic 
arthritis of the right hip disability.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests, including 
range of motion studies, should be 
performed.  The examiner should express 
the findings of range of motion studies 
in degrees and in relation to normal 
range of motion, and should fully 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the affected joint.  
The examiner must also comment on the 
impact of the Veteran's right hip 
disability on his ability to work.  The 
examiner should set forth a complete 
rationale for all conclusions in a 
legible report.

3.  Thereafter, the AMC should 
readjudicate the Veteran's claim. If the 
benefit sought on appeal is not granted 
in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________       
______________________________
		K. HUDSON					D. C. SPICKLER
         Acting Veterans Law Judge			          
Veterans Law Judge
Board of Veterans' Appeals                           Board of 
Veterans' Appeals



______________________________
STEVEN D. REISS
Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

